Citation Nr: 1624725	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  05-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for asthma and hay fever, to include as due to in-service herbicide exposure.

3.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151  (West 2014) for additional disability from a hiatal hernia as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center (VAMC).

4.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from gastroesophageal reflux disease (GERD) as a result of taking medicine prescribed at a VAMC.


REPRESENTATION

Veteran represented by:	Jonathan W. Crisp, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and B.A.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to May 1968, to include a tour in the Republic of Vietnam during the Vietnam War.  He was awarded the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The April 2007 rating decision did not reopen the Veteran's claims for service connection for an eye condition and asthma/hay fever, and denied his claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a hiatal hernia and GERD.

In August 2010, the Veteran testified at a hearing in support of his claims before the undersigned.  A copy of the transcript has been associated with the claims file.

In February 2012, the Board reopened the previously denied service connection claims on appeal and remanded all of the claims on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of asthma. 

2.  The Veteran's hay fever is not shown to be causally or etiologically related to his active military service, to include as due to in-service herbicide exposure.

3.  Since the VAMC prescribed the Veteran the medication Lisinopril in January 2002, the Veteran has developed additional disabilities of GERD and hernias.

4.  The evidence of record demonstrates that these additional disabilities were incurred as a result of the VAMC prescribing the medication Lisinopril to the Veteran in January 2002.

5.  The additional disabilities of GERD and hernias were not a foreseeable risk of the VAMC prescribing the medication Lisinopril to the Veteran in January 2002.


CONCLUSIONS OF LAW

1.  Service connection for asthma and hay fever, to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for hiatal hernia as a result of the VAMC prescribing the medication Lisinopril to the Veteran in January 2002, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).  

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for GERD as a result of the VAMC prescribing the medication Lisinopril to the Veteran in January 2002, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determinations regarding the 38 U.S.C.A. § 1151 claims, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Regarding the hay fever claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in May 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) records, personnel records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in August 2015, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in August 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issue on appeal.  The VLJ asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination and medical opinion, which were provided in August 2015.  The remand also included readjudicating the claim, which was accomplished in the December 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

The Veteran seeks service connection for asthma and hay fever.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  The Veteran's military records document that he was stationed on land in Vietnam during his active military service.  Thus, he is presumed to have been exposed to herbicides during his active military service.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  

Regarding the Veteran's claimed asthma, since filing his service connection claim in March 2006, the VA and private treatment records dated since this time do not document any current diagnosis of asthma.  The Veteran was afforded a VA examination in August 2015, but the VA examiner failed to diagnose the Veteran with asthma.  Accordingly, the Veteran does not have a current diagnosis for the purpose of establishing service connection.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, a clinical diagnosis of asthma is not of record.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been reaffirmed repeatedly by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for asthma is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see also Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

However, the Veteran does have a current diagnosis of hay fever.  On VA examination in August 2015, the Veteran was diagnosed with hay fever/allergic rhinitis.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, the Board notes that the presumption of service connection for hay fever based on exposure to herbicide is not applicable in this case because hay fever is not listed among those diseases for which the presumption is available.  38 C.F.R. § 3.307(a)(6)(ii).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  

However, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran's STRs are silent for documentation of the disorder or its associated symptoms.  The records reveal no complaints or treatment related to the Veteran's hay fever.  At his May 1968 military separation examination, hay fever or allergies were not documented.  The Veteran's active military service ended in May 1968. 
 
The first post-service relevant complaint of hay fever was in an April 1973 private medical opinion, which documented that the Veteran had chronic hay fever.  Again, the Veteran's active duty ended in 1968.  This period without treatment for the disorder weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, in April 1973, Dr. A.R.B., a private physician, submitted a letter to VA wherein he stated that the Veteran was being treated for "a very severe allergy contacted[sic] while serving in the armed forces in Vietnam."  Dr. A.R.B. diagnosed the Veteran with "extreme chronic hay fever."  Dr. A.R.B. did not provide any rationale for his medical opinion and did not review the Veteran's claims file in forming his medical opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in August 2015.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran did not at least as likely as not have a diagnosis of hay fever that was incurred in, caused by or aggravated during service.  The examiner reasoned that a review of the Veteran's STRs and medical records did not reveal a diagnosis of hay fever until several years after the Veteran's discharge from the military.  The examiner concluded that it was not at least as likely as not (i.e., a probability of at least 50 percent or more) that such a disability began during active service, or was related to any incident of service.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner provided a detailed explanation as to why the Veteran's hay fever is not consistent with his active military service, the Board finds the probative value of the VA examination report is greater than the cursory conclusions of the private physician.  The private physician did not provide any rationale for his medical opinion, and did not review the Veteran's claims file in providing his medical opinion.  As such, the Board finds the private medical opinion to be of low probative value.

In contrast, the VA examiner who conducted the VA examination and authored the accompanying report accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the report is incomplete or insufficient in any way.

As the evidence is not in equipoise, service connection for hay fever and asthma is not warranted.  

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of hay fever is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced allergies during his active military service, which resulted in his current diagnosis of hay fever, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the hay fever to be credible, since his STRs make no reference to allergies or hay fever, and since the first post-service diagnosis of hay fever was not until five years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show hay fever and which contains a competent and credible negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements regarding the etiology of his hay fever are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for asthma and hay fever.  

Regarding the Veteran's contention that his hay fever was caused or aggravated by herbicide exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether hay fever was a result of in-service herbicide exposure) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  No competent medical opinion linking his current hay fever to his in-service herbicide exposure has been presented.  Thus, as previously stated, the only competent  evidence of record does not support the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for asthma and hay fever is not warranted.

III.  38 U.S.C.A. § 1151 Claims

The Veteran seeks compensation benefits for GERD and hiatal hernia pursuant to 38 U.S.C.A. § 1151.  The Veteran asserts that he was prescribed the Lisinopril medication by Dr. B., a VA physician.  He subsequently had an allergic reaction to it which caused him to cough.  He contends that his coughing caused hernias and GERD, and that this is the fault of VA because it was a VA physician who prescribed the medication, and that he had a cough for two years before it was discontinued.

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in March 2006; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the record confirms that the Veteran was first prescribed the medication Lisinopril by his VA physician in January 2002.  The first mention of a cough was in September 2003 when the Veteran reported it to Dr. B., the prescribing VA physician.  The medication was discontinued at that time.  

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).  Applying the above facts to the aforementioned law, the Board finds that, since the VAMC prescribed the Lisinopril medication to the Veteran in January 2002, the Veteran has been diagnosed as having hernias and GERD.  Specifically, in September 2003, GERD was first detected and documented in the record.  An April 2005 VA record noted that he had a hernia repaired at a private facility.  The Veteran also underwent a left umbilical hernia repair at a VA facility in June 2009.  In the consultation report, it was noted that he underwent a right hernia repair at a private facility also.  The Veteran did not have the GERD and hernia diagnoses prior to his January 2002 Lisinopril prescription.  At a September 2003 VA treatment record, when the Veteran reported the cough to Dr. B., the prescribing VA physician, Dr. B. concluded that "this could be from medication, Lisinopril; this will be stopped."  At the August 2015 VA examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran at least as likely as not incurred additional injury or increase in disability in the form of hernias (to include a hiatal hernia, inguinal hernias, and an umbilical hernia) and GERD as a result of being prescribed Lisinopril in January 2002.  Thus, the Board finds that the first requirement of an additional disability has been satisfied for both the GERD and hernias claims.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361(b).

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disabilities of hernias and GERD were incurred as a result of VA treatment - namely, the VAMC prescribing the Lisinopril medication to the Veteran in January 2002.  Specifically, in a VA treatment record dated in September 2003, the VA treating physician noted that the Veteran had a cough.  The physician opined that the cough "could be from the medication, [l]isinopril; this will be stopped."  In a February 2004 VA treatment record, the VA physician found that the Veteran's right groin hernia "could have been from the cough caused by the [l]isinopril, but cannot not determine this to be completely the full reason."  At the August 2015 VA examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran at least as likely as not incurred additional injury or increase in disability in the form of hernias (to include a hiatal hernia, inguinal hernias, and an umbilical hernia) and GERD as a result of being prescribed Lisinopril in January 2002.  The examiner added that the hernia and GERD were at least as likely as not caused by or became worse as a result of the VA treatment at issue.  The examiner reasoned that a hiatal hernia could be caused by a chronic persistent cough, such as the cough the Veteran had while taking Lisinopril.  The examiner noted that the Veteran's cough resolved soon after the Veteran stopped taking Lisinopril.  The examiner found that the Veteran's reaction to Lisinopril at least as likely as not caused a hernia and GERD.  Therefore, the Board finds that the Veteran's GERD and hernias were caused by VA treatment - namely, the VAMC prescribing the Lisinopril medication to the Veteran in January 2002.  

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  The Board will begin by addressing the second prong of proximate causation.  As previously stated, the second prong of proximate causation, in pertinent part, requires that the Veteran's additional disability was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.

Applying the above facts to the aforementioned law, the Board finds that the hernias and GERD were not reasonably foreseeable events that could result from the VAMC prescribing the Lisinopril medication to the Veteran in January 2002.  Id.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, the August 2015 VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the Veteran's coughing that was reported in September 2003 (to the VA treating physician) was not at least as likely as not reasonably foreseeable as a side effect of or an allergic reaction to Lisinopril.  In other words, the Veteran's coughing (which caused the GERD and hernias) was not a foreseeable risk of the VAMC prescribing the Lisinopril medication to the Veteran in January 2002.  The examiner reasoned that "although a cough is one of the most common side effects of [l]isinopril, many patients take [l]isinopril without developing any side effects, the cough is usually relatively benign, and it is unpredictable which patients may develop a cough from taking [l]isinopril."  The claims file does not contain any other medical opinions concerning the foreseeability of the hernias and GERD.  Thus, there is no contrary medical opinion of record.

Therefore, the Board finds that the additional disabilities of GERD and hernias were not foreseeable risks of the VAMC prescribing the Lisinopril medication to the Veteran in January 2002.  The second prong of the proximate causation requirement has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  

In summary, the evidence of record establishes that the Veteran has additional disabilities of GERD and hernias that were caused by VA treatment.  These additional disabilities were not a foreseeable risk of the VAMC prescribing the Lisinopril medication to the Veteran in January 2002.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Thus, the claims are granted.  Gilbert, 1 Vet. App. at 55; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

The claim of entitlement to service connection for asthma and hay fever, to include as due to in-service herbicide exposure, is denied.

The claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from a hiatal hernia as a result of taking medicine prescribed at a VAMC is granted.

The claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from GERD as a result of taking medicine prescribed at a VAMC is granted.




REMAND

Regarding the bilateral eye disorder, the Veteran was afforded a VA examination in August 2015.  At the examination, the VA examiner diagnosed the Veteran with functional vision loss, refractive error, and astigmatism.  The examiner, in providing a negative medical nexus opinion, reasoned that the Veteran's current bilateral eye disorder was a psychologic condition that caused reduced visual function during testing but had no physical findings  The examiner stated that the question of whether the bilateral eye disorder occurred during active service could only be answered by a psychiatric evaluation.  The Veteran is currently service-connected for schizophrenia, paranoid type.  Thus, the Board finds that the theory of secondary service connection is raised by the evidence.  38 C.F.R. § 3.310 (2015).  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for the claim.  38 C.F.R. § 3.310.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  Additionally, upon remand, a VA addendum medical opinion addressing secondary service connection is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Regarding the Veteran's current diagnoses of refractive error and astigmatism, refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Refractive errors are defined to include astigmatism.  See Adjudication Procedures Manual, M21-1, Part III, Subpart iv, 4.B.1.d.  Nevertheless, service connection may still be warranted where a congenital or developmental defect is subject to a superimposed injury or disease during service.  VAOPGCPREC 82-90 (July 18, 1990).  At his August 2010 Board hearing, the Veteran asserted that his astigmatism was subject to a superimposed injury during service: exposure to contaminated water.  The August 2015 VA examiner did not address whether there was aggravation of the Veteran's pre-existing congenital defect of refractive error/astigmatism during or by his active military service by a superimposed disease or injury (to include in-service contaminated water exposure), so as to in turn to result in an additional disability.  Accordingly, a VA addendum medical opinion is needed.  See Stegall, 11 Vet. App. at 271 (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Regarding the Veteran's current pre-existing diagnosis of functional vision loss/defective vision, the August 2015 VA examiner did not provide the appropriate medical opinion.  The examiner provided a direct medical nexus opinion, instead of addressing whether the pre-existing functional vision loss/defective vision was aggravated in service (was there an increase in the disability during service, and if so, is it clear and unmistakable that the increase was due to the natural progression of the disability), to include by in-service exposure to contaminated water.  A VA addendum medical opinion is necessary before the claim can be decided on the merits.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for a bilateral eye disorder, on a secondary service connection basis.

2.  Schedule the Veteran for an examination with an ophthalmologist.  The purpose of the examination is to determine the etiology of the Veteran's currently diagnosed functional vision loss, refractive error, and astigmatism. Because the VA optometrist who examined the Veteran in August 2015 refered to a potential psychological aspect to the Veteran's visual acuity, the ophthalmologist should consider a consultation with a psychologist or psychiatrist if necessary to provide comprehensive answers to the following inquiries.  

a)  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

c)  The examiner must provide:

i. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's functional vision loss was caused by his service-connected schizophrenia, paranoid type.

ii. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's refractive error/astigmatism was caused by his service-connected schizophrenia, paranoid type.

iii. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's functional vision loss was aggravated by his service-connected schizophrenia, paranoid type.

iv. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's refractive error/astigmatism was aggravated by his service-connected schizophrenia, paranoid type.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

v. An opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there was aggravation of the Veteran's pre-existing congenital defect of refractive error/astigmatism during or by his active military service by a superimposed disease or injury (to include in-service contaminated water exposure), so as to in turn to result in an additional disability.

vi. An opinion as to whether the Veteran's pre-existing functional vision loss/defective vision was aggravated in service (was there an increase in the disability during service, and if so, is it clear and unmistakable that the increase was due to the natural progression of the disability), to include by in-service exposure to contaminated water.  

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


